        Case 1:19-cv-00198-JRH-BKE Document 80 Filed 07/14/20 Page 1 of 6



                IN THE UNITED STATES DISTRICT COURT FOR THE
                         SOUTHERN DISTRICT OF GEORGIA
                                  AUGUSTA DIVISION


                                           *
JANET M. MIZELLE, Temporary
                                           *
Administrator, Estate of
                                             ★
Morgan Mizelle,

                                             •k
         Plaintiff,
                                             ■k


               V.                            *                            CV   119-198
                                             *

                                             *
WELLPATH LLC, et al..
                                             *


         Defendants.




                                      ORDER




         Before the Court      is Defendants Augusta-Richmond County                            (the

''County")     and Mayor Hardie Davis, Jr. 's motion to dismiss.                               {Doc.

17. )     For the following reasons,                the motion is granted.




                                      I.          BACKGROUND



         Morgan Mizelle was held as a pretrial detainee in the Charles

B. Webster Detention Center in Augusta, Georgia,                               from January 2017

to November 2017.         (See Compl.,             Doc.    1,    HSI 4,    43,   46. )^   While in

pretrial detention,        Mr.    Mizelle began vomiting after every meal,

causing severe weight            loss.            (See    id.,    SISI   52-54. )    Despite his

numerous       sick   calls,     he    was         only     given        ibuprofen,       a   nausea




^ The Complaint was amended to properly name some Defendants, but
the amendment made no substantive changes.   (See Docs. 44, 63. )
   Case 1:19-cv-00198-JRH-BKE Document 80 Filed 07/14/20 Page 2 of 6



reliever, and meal replacement drinks.            (See id.,      63-67.)      Mr.

Mizelle was finally taken to an outside specialist on November 1,

2017, where he was to be scheduled for an endoscopy.             (See id., Sli

68-70.)     Mr. Mizelle never received an endoscopy because he was

released on November 17, 2017.         (See id., SI 71.)     Later, on January

5, 2018, Mr. Mizelle was diagnosed with "stage IIB gastric cardia

adenocarcinoma (esophageal/stomach cancer)."           (Id., SI 47.)


        Mr. Mizelle filed this lawsuit pursuant to 42 U.S.C. § 1983

against numerous defendants, including the County and Mayor Davis

in his official capacity.^       Mr. Mizelle alleges that the County

failed to provide adequate medical care and acted with deliberate

indifference    to   Mr.   Mizelle's    serious    medical    needs   while   in


pretrial detention.        (See id., SI 39.)       After filing suit, Mr.

Mizelle succumbed to cancer on February 2, 2020.              (See Suggestion

of Death, Doc. 65.)        Following his death, the Court substituted

Janet M. Mizelle, temporary administrator of Mr. Mizelle's estate,

as Plaintiff in the case (hereinafter "Plaintiff").             (See Order of

June 30, 2020, Doc. 79.)




2 A suit against a county official in his or her official capacity is
considered a suit against the county. See Lee v. Christian, 221 F.
Supp. 3d 1370, 1380 (S.D. Ga. 2016) ("Suits brought against public
employees in their official capacity are considered suits against the
governmental entity for which they are employed, and therefore are
foreclosed." (citing Cameron v. Lang, 549 S.E.2d 341, 344-47 (Ga.
2001))). Accordingly, the Court applies its analysis to the County
only.
      Case 1:19-cv-00198-JRH-BKE Document 80 Filed 07/14/20 Page 3 of 6



                             II.    LEGAL STANDARD



       A motion to dismiss a complaint does not test whether the

plaintiff     will   ultimately    prevail    on    the    merits   of   the   case.

Rather, it tests the legal sufficiency of the pleading.                  Scheur v.

Rhodes, 416 U.S. 232, 236 (1974), abrogated on other grounds by

Davis V. Scherer, 468 U.S. 183, 191 (1984).                 Therefore, the Court

must accept as true all facts alleged in the complaint and construe

all    reasonable    inferences    in   the   light     most   favorable    to   the

plaintiff.     See Hoffman-Pugh v. Ramsey, 312 F.3d 1222, 1225 (11th

Cir. 2002).      The Court, however, need not accept the pleading's

legal conclusions as true, only its well-pleaded facts.                    Ashcroft

V. Iqbal, 556 U.S. 662, 677-79 (2009).

       A complaint must "contain sufficient factual matter, accepted

as true,     ^to state a claim to relief that is plausible on its

face.'"     Id. at 678 (citing Bell Atl. Corp. v. Twombly, 550 U.S.

544, 570 (2007)).        The plaintiff is required to plead "factual

content that allows the court to draw               the    reasonable    inference

that the defendant is liable for the misconduct alleged."                        Id.

Although there is no probability requirement at the pleading stage,

"something     beyond [a] mere      possibility . . . must          be   alleged."

Twombly, 550 U.S. at 557-58 (citing Durma Pharm., Inc. v. Broudo,

544 U.S. 336, 347 (2005)).         When, however, based on a dispositive

issue of law, no construction of the factual allegations of the

complaint     will    support     the   cause      of     action,   dismissal     is

                                        3
    Case 1:19-cv-00198-JRH-BKE Document 80 Filed 07/14/20 Page 4 of 6



appropriate.    See Exec. 100, Inc. v. Martin Cty., 922 F.2d 1536,

1539 (11th Cir. 1991).




                              III. DISCUSSION



      "A county is    ^liable under section 1983 only for acts for

which [it] is actually responsible.'        Indeed, a county is liable

only when the county's ^official policy' causes a constitutional

violation."    Grech v. Clayton Cty., 335 F.3d 1326, 1329 (11th Cir.

2003) (citing Monell v. Pep't of Soc. Servs., 436 U.S. 658, 694

(2018); quoting Marsh v. Butler Cty., 268 F.3d 1014, 1027 (11th

Cir. 2001) (en banc)).    A plaintiff has two methods of establishing

a   county's official policy: (1) by identifying           an    officially

promulgated county policy, or (2) by identifying an ''unofficial

custom or practice of the county shown through the repeated acts

of a final policy maker for the county."        Id. (citing Monell, 436

U.S. at 690-91; Brown v. Neumann, 188 F.3d 1289, 1290 (11th Cir.

1999)).   In either event, a plaintiff must show that the government

entity has authority and       responsibility over      the   governmental

function at issue.      See Grech, 335 F.3d at 1330.            This is the

hurdle Plaintiff cannot clear in this case.           The County is not

responsible for providing medical treatment to detainees housed in

the County jail.
      Case 1:19-cv-00198-JRH-BKE Document 80 Filed 07/14/20 Page 5 of 6



       Georgia    law   governs   the   provision   of   medical   services     in

county jails.      O.C.G.A. § 42-4-4 states that it is the sheriff's

duty to ""furnish persons confined in the jail with medical aid."

Further, the sheriff's duty and authority to manage the jail is

derived from the State and not the county.                See Manders v. Lee,

338 F.3d 1304, 1315 (11th Cir. 2003); see also Lake v. Skelton,

840 F.3d 1334, 1338 (11th Cir. 2016) (""[T]he [sheriff's] office is

independent from [the] County and its governing body." (citing Ga.

Const, art. IX, § II, para. 1(c)(1))).

       While O.C.G.A. § 42-5-2(a) provides that the ""governmental

unit, subdivision, or agency having the physical custody of an

inmate" is responsible for providing medical care to the inmate,

the    Eleventh   Circuit   has   ruled   that   the    sheriff,   and   not   the

county, is the governmental agency with custody of inmates.                    See

Lake, 840 F.3d at 1340 (""The sheriff, not the county, is the

"governmental unit, subdivision, or agency' having custody of

inmates in county jails.") All Section 42-5-2 requires of counties

is to fund the provision of medical care.              See id. at 1341 (""[T]he

county must fund the provision of medical care, and the sheriff

must select an appropriate provider and ensure that inmates receive

care when necessary.")

       The   Complaint    highlights    the   County's    involvement    in    the

contracting process between the County and Defendant Wellpath,

LLC, the company that provides employees and contractors to furnish
     Case 1:19-cv-00198-JRH-BKE Document 80 Filed 07/14/20 Page 6 of 6



medical care in the jail.         (See^ e.g., Compl., SISl 312-20.)       As the

County points out, it is to be expected that it would enter into

a contract with Wellpath because the County is responsible for

funding the medical care in its prisons.                However, the County's

contract to pay for Wellpath's services in the jail does not equate

to   the       requisite   "'authority     and    responsibility     over       the

governmental function in issue."          See Grech, 335 F.3d at 1330.           As

explained above, in Georgia, the authority and responsibility for

providing medical care to prisoners rest with the sheriff - derived

from the State - and not the county.             Thus, the Complaint fails to

state a claim against the County upon which relief can be granted.




                                  IV.   CONCLUSION



        Upon   the   foregoing,   the    motion    to   dismiss   (Doc.   17)   is

GRANTED.       Because no claims remain against Defendants Augusta-

Richmond County and Mayor Davis, the Clerk is DIRECTED to TERMINATE

these Defendants as parties to the case.


      ORDER ENTERED at Augusta, Georgia this                      day of July,

2020.




                                             J. ^yOAll            CHIEF JUDGE
                                             UNITED STATES DISTRICT COURT
                                                  fTHERN   DISTRICT OF GEORGIA
